Citation Nr: 0608881	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  05-23 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  The appellant seeks benefits as the surviving 
spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran died in March 1997.  The immediate cause of death 
on the death certificate was metastatic carcinoma of the 
prostate.  The appellant seeks service connection for the 
cause of death because the veteran was exposed to radiation 
while a member of occupation forces of Hiroshima, Japan, 
after August 6, 1945. 

The veteran's service personnel records showed he was a Navy 
Seaman First Class attached to a receiving station in San 
Pedro, California on August 6, 1945.  He transferred to USS 
Landing Craft, Infantry (LCI) - 544 on August 17, 1945 and 
subsequently served "outside continental limits of the 
United States."  On September 4, 1945, he transferred to an 
afloat staff, COMSERVDIV-104.  On October 22, 1945, he 
transferred to USS BAHAM, AG-71.  On October 31, 1945, he 
transferred to a separation center in Tennessee.  The service 
personnel records do not show the location and mission of the 
units to which he was attached or the veteran's specific 
duties.  

The appellant contends that the veteran was one of the first 
servicemen sent to Hiroshima shortly after the peace treaty 
with Japan and that he was there for several months.  The 
appellant also stated that she received letters from the 
veteran describing his travel to Japan.  The RO determined 
from a commercial Internet site that USS BAHAM was anchored 
in Tokyo Bay at the time of the veteran's nine days of 
service aboard that vessel.  However, there is no information 
regarding his location and duties aboard LCI-544 or while 
assigned to a staff from September to October 1945.  
Information is required to determine if any of the veteran's 
units operated in the vicinity of Hiroshima or Nagasaki, 
Japan, from August to October 1945 and if the members of 
these units performed official military duties within 10 
miles of either city. 

If the information is consistent with the claim that the 
veteran was present in either Hiroshima or Nagasaki in August 
to October 1945, a dose estimate must be requested from the 
Department of Defense.  38 C.F.R. § 3.311 (a) (ii) (2005).  
If the RO determines that the veteran was exposed to 
radiation as a result of his participation in the occupation 
of Hiroshima or Nagasaki, that he developed a radiogenic 
disease, and that the disease first became manifest within 
the period specified in 38 C.F.R. § 3.311 (b) (v), the claim 
should be referred to the Under Secretary for Benefits for 
further consideration under 38 C.F.R. § 3.311 (c) prior to 
adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain military records including 
ship logs and ship histories, if 
available, from the appropriate agency 
for all units to which the veteran was 
assigned from August 17, 1945 to October 
31, 1945.  
2.  Ensure compliance with 38 C.F.R. 
§ 3.311 including requests for 
information from or requests to the 
appropriate officials or agencies noted 
in the regulation.  See also VA 
Adjudication Procedure Manual (M21-1MR), 
Part  IV, Subpart ii, Chapter 1, Section 
C (2005). 

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide her and 
her representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

